Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
February 19, 2015.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-15-00125-CV



                     IN RE GERALD LEE RICKS, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              212th District Court
                            Galveston County, Texas
                       Trial Court Cause No. 14-CV-1093

                         MEMORANDUM OPINION

      On February 11, 2015, relator Gerald Lee Ricks filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Galveston
County District Clerk to perform various services in furtherance of relator’s
prosecution of two pro se civil actions.
      By statute, we have authority to issue a writ of mandamus against a judge of
a district or county court in our court of appeals district, and as necessary to
enforce our appellate jurisdiction. See Tex. Gov’t Code Ann. § 22.221(a), (b)
(West 2004). The Galveston County District Clerk is not a judge of a district or
county court. And, relator has not made any attempt to demonstrate why issuance
of the writ against the District Clerk is necessary to enforce our jurisdiction.
Therefore, we have no jurisdiction to grant mandamus relief against the Galveston
County District Clerk. See, e.g., In re Brannon, Nos. 14-13-00297-CV, 14-13-
00298-CV, 2013 WL 1632141, *2 (Tex. App.—Houston [14th Dist.] Apr. 16,
2013, orig. proceeding) (mem. op., per curiam); In re Z.Q., No. 14-12-01109-CV,
2013 WL 55991, *1 (Tex. App.—Houston [14th Dist.] Jan. 3, 2013, orig.
proceeding) (mem. op., per curiam).

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                 PER CURIAM

Panel consists of Justices Christopher, Donovan, and Wise.




                                        2